 



Exhibit 10.1
EIGHTH AMENDMENT TO CREDIT AGREEMENT
     This Eighth Amendment to Credit Agreement (this “Eighth Amendment”), dated
as of September 12, 2006 (the “Effective Date”), is by and among DELTA PETROLEUM
CORPORATION, a Colorado corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., a
national banking association, as Administrative Agent (“Administrative Agent”),
and each of the financial institutions a party hereto as Banks (hereinafter
collectively referred to as “Banks,” and individually, a “Bank”).
W I T N E S S E T H:
     WHEREAS, Borrower, Administrative Agent and the financial institutions
party thereto as Banks are parties to that certain Credit Agreement dated as of
November 5, 2004 (as heretofore amended, the “Credit Agreement”) (unless
otherwise defined herein, all terms used herein with their initial letter
capitalized shall have the meaning given such terms in the Credit Agreement, as
amended hereby); and
     WHEREAS, Borrower has requested that Banks amend the Credit Agreement to
permit Borrower’s investment in Collbran Valley Gas Gathering, LLC; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Required Banks have agreed to Borrower’s request.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Borrower, Administrative Agent and Required Banks hereby agree as follows:
     Section 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Eighth Amendment, and subject to the
satisfaction of each condition precedent set forth in Section 2 hereof, the
Credit Agreement is hereby amended effective as of the Effective Date in the
manner provided in this Section 1.
          1.1 Amendment to Definitions. The definitions of “Loan Papers” and
“Permitted Investments” contained in Section 1.1 of the Credit Agreement shall
be amended to read in full as follows:
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Notes, each
Facility Guaranty which may now or hereafter be executed, each Borrower Pledge
Agreement which may now or hereafter be executed, each Subsidiary Pledge
Agreement which may now or hereafter be executed, the Existing Mortgages (as
amended by the Assignments and Amendment to Mortgages), the Assignments and
Amendments to Mortgages, all Mortgages now or at any time hereafter delivered
pursuant to Section 5.1, all Letters of Credit, and all other certificates,
documents or instruments delivered in

1



--------------------------------------------------------------------------------



 



connection with this Agreement, as the foregoing may be amended from time to
time.
     “Permitted Investments” means (a) readily marketable direct obligations of
the United States of America (or investments in mutual funds or similar funds
which invest solely in such obligations), (b) fully insured demand or time
deposits and certificates of deposit with maturities of one year or less of any
commercial bank operating in the United States having capital and surplus in
excess of $500,000,000, (c) commercial paper of a domestic issuer if at the time
of purchase such paper is rated in one of the two highest ratings categories of
Standard and Poor’s Corporation or Moody’s Investors Service, (d) Investments by
any Credit Party in a Subsidiary of Borrower that has provided a Facility
Guaranty and the Equity of which has been pledged to Administrative Agent
pursuant to a Borrower Pledge Agreement or a Subsidiary Pledge Agreement,
(e) Investments in Crystal Energy, LLC existing on the Closing Date,
(f) Investments in DHS in an aggregate amount outstanding at any time not to
exceed $71,000,000 (measured on a cost basis), provided, that, any Investments
in DHS in an aggregate amount exceeding $21,000,000 (measured on a cost basis)
shall only be permitted to the extent such Investments are made either (i) with
the proceeds received by Borrower from the issuance and sale of Borrower’s
Equity, and only to the extent such proceeds have been specifically dedicated by
Borrower for such Investment as described and set forth in detail in the most
recent certificate of Financial Officer delivered to each Bank pursuant to
Section 8.1(c) hereof, (ii) as the result of the receipt of non-cash
consideration from the issuance of Borrower’s Equity and the contribution of
such non-cash consideration to DHS, or (iii) with the proceeds received by
Borrower from any Specified Asset Sale made pursuant to and in accordance and
compliance with Section 9.5(b) hereof, and only to the extent such proceeds have
been specifically dedicated by Borrower for such Investment as described and set
forth in detail in the most recent certificate of Financial Officer delivered to
each Bank pursuant to Section 8.1(c) hereof, (g) provided no Default, Event of
Default or Borrowing Base Deficiency exists on the date of any such Investment,
and no Default, Event of Default or Borrowing Base Deficiency would result
therefrom, Investments in Collbran Valley Gas Gathering, LLC in an aggregate
amount outstanding at any time not to exceed $3,000,000 (measured on a cost
basis), and (h) other Investments; provided, that, the aggregate amount of all
other Investments made pursuant to this clause (h) outstanding at any time shall
not exceed $500,000 (measured on a cost basis).
          1.2 Additional Definition. Section 1.1 of the Credit Agreement shall
be amended to add the following definition to such Section:
     “Eighth Amendment” means that certain Eighth Amendment to Credit Agreement
dated as of September 12, 2006, among Borrower, Administrative Agent and Banks
party thereto.

2



--------------------------------------------------------------------------------



 



     Section 2. Conditions Precedent. The effectiveness of the amendments to the
Credit Agreement contained in Section 1 hereof is subject to the satisfaction of
each condition precedent set forth in this Section 2:
          2.1 No Defaults. After giving effect to the amendments contained in
Section 1 hereof, no Default or Event of Default shall exist.
          2.2 Fees and Expenses. Borrower shall have paid all fee and amounts as
Borrower shall be required to pay to Administrative Agent and its Affiliates
pursuant to any separate agreement between or among Borrower, Administrative
Agent and/or its Affiliates.
          2.3 Other Documentation. Administrative Agent shall have received such
other documents, instruments and agreements as it or any Bank may reasonably
request, all in form and substance reasonably satisfactory to Administrative
Agent and Banks.
          Section 3. Representations and Warranties of Borrower. To induce Banks
and Administrative Agent to enter into this Eighth Amendment, Borrower hereby
represents and warrants to Banks and Administrative Agent as follows:
          3.1 Due Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Eighth Amendment are within Borrower’s corporate
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any governmental body, agency or official and
do not violate or constitute a default under any provision of applicable law or
any Material Agreement binding upon Borrower or result in the creation or
imposition of any Lien upon any of the assets of Borrower except Permitted
Encumbrances.
          3.2 Validity and Enforceability. This Eighth Amendment constitutes the
valid and binding obligation of Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
          3.3 Accuracy of Representations and Warranties. Each representation
and warranty of each Credit Party contained in the Loan Papers is true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties are expressly made as of a particular date,
in which event such representations and warranties were true and correct as of
such date).
          3.4 Absence of Defaults. After giving effect to the amendments
contained in hereof, no Default or Event of Default has occurred which is
continuing.
          3.5 No Defense. Borrower has no defense to the payment of, or any
counterclaim or rights of set-off with respect to, all or any portion of the
Obligations.

3



--------------------------------------------------------------------------------



 



     Section 4. Miscellaneous.
          4.1 Reaffirmation of Loan Papers. Any and all of the terms and
provisions of the Credit Agreement and the Loan Papers shall, except as amended
and modified hereby, remain in full force and effect, and are hereby ratified
and confirmed. The amendments contemplated hereby shall not limit or impair any
Liens securing the Obligations, each of which are hereby ratified, affirmed and
extended to secure the Obligations.
          4.2 Confirmation of Loan Papers and Liens. As a material inducement to
Banks to make the agreements and grant the amendments set forth herein, Borrower
hereby (a) acknowledges and confirms the continuing existence, validity and
effectiveness of the Loan Papers and the Liens granted thereunder, (b) agrees
that the execution, delivery and performance of this Eighth Amendment and the
consummation of the transaction contemplated hereby shall not in any way
release, diminish, impair, reduce or otherwise adversely affect such Loan Papers
and Liens, and (c) acknowledges and agrees that the Liens granted under the Loan
Papers secure, and after the consummation of the transactions contemplated
hereby will continue to secure, the payment and performance of the Obligations
as first priority perfected Liens.
          4.3 Parties in Interest. All of the terms and provisions of this
Eighth Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.
          4.4 Legal Expenses. Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Eighth Amendment.
          4.5 Counterparts. This Eighth Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Eighth Amendment until Borrower and Required Banks
have executed a counterpart. Facsimiles shall be effective as originals.
          4.6 Complete Agreement. THIS EIGHTH AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
          4.7 Headings. The headings, captions and arrangements used in this
Eighth Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Eighth Amendment,
nor affect the meaning thereof.
          4.8 Effectiveness. This Eighth Amendment shall be effective
automatically and without necessity of any further action by Borrower,
Administrative Agent or Banks when counterparts hereof have been executed by
Borrower, Administrative Agent and Required Banks, and all conditions to the
effectiveness hereof set forth herein and in the Credit Agreement have been
satisfied (including, without limitation, all conditions precedent set forth in
Section 2 hereof).

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to
be duly executed by their respective Authorized Officers on the date and year
first above written.
[Signature pages to follow]

5



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

                  BORROWER:    
 
                DELTA PETROLEUM CORPORATION,
a Colorado corporation    
 
           
 
  By:   /s/ Kevin K. Nanke
 
        Name: Kevin K. Nanke         Title: Treasurer and Chief Financial
Officer    

     Each of the undersigned (i) consent and agree to this Eighth Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

                  ACKNOWLEDGED AND AGREED TO BY:    
 
                DELTA EXPLORATION COMPANY, INC.,
a Colorado corporation    
 
           
 
  By:   /s/ Kevin K. Nanke
 
        Name: Kevin K. Nanke
Title: Chief Financial Officer    

                  PIPER PETROLEUM COMPANY,
a Colorado corporation    
 
           
 
  By:   /s/ Kevin K. Nanke
 
        Name: Kevin K. Nanke
Title: Chief Financial Officer    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

                  ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent    
 
           
 
  By:   /s/ J. Scott Fowler
 
     J. Scott Fowler,
     Vice President    

                  BANKS:

JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ J. Scott Fowler
 
     J. Scott Fowler,
     Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

                  BANK OF OKLAHOMA, N.A.    
 
           
 
  By:   /s/ Michael M. Logan
 
        Name: Michael M. Logan
Title: Senior Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Kathryn A. Gaiter
 
        Name: Kathryn A. Gaiter
Title: Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

                  HIBERNIA NATIONAL BANK    
 
           
 
  By:   /s/ Stan G. Weiser Jr.
 
        Name: Stan G. Weiser Jr.
Title: Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

                  COMERICA BANK    
 
           
 
  By:   /s/ Rebecca L. Harper
 
        Name: Rebecca L. Harper
Title: Corporate Banking Officer    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

                  BANK OF SCOTLAND    
 
           
 
  By:   /s/ Karen Welch
 
        Name: Karen Welch
Title: Assistant Vice President    

[Signature Page]

 